     Case 1:14-md-02542-VSB-SLC Document 1023 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                     SEALING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 1020 to file portions of the documents filed at ECF No. 1022

with redactions is GRANTED. The documents filed at ECF No. 1021 shall remain as only visible

to the selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motions at ECF No. 1020.


Dated:          New York, New York
                June 11, 2020                                SO ORDERED
